    Case 2:95-cr-00021-DBB Document 117 Filed 10/08/20 PageID.105 Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                                       DISTRICT OF UTAH


     UNITED STATES OF AMERICA,                       MEMORANDUM DECISION AND
                                                     ORDER DENYING [104]
                              Plaintiff,             MOTION FOR COMPASSIONATE
                                                     RELEASE
     v.
                                                     Case No. 2:95-cr-00021
     CLYDE MAESTAS,
                                                     District Judge David Barlow
                              Defendant.


           This matter is before the court on Defendant’s Motion for Compassionate Release. 1

Pursuant to 18 U.S.C. § 3852(c)(1)(A), the court may modify a term of imprisonment under

certain circumstances. The United States Sentencing Commission has issued a policy statement

for sentence reductions under this provision. This policy statement provides that the court may

reduce a term of imprisonment under 18 U.S.C. § 3852(c)(1)(A) if, after considering the factors

under 18 U.S.C. § 3553(a), the court determines that (1) “extraordinary and compelling reasons

warrant the reduction”; (2) “the defendant is not a danger to the safety of any other person or to

the community”; and (3) “the reduction is consistent with this policy statement.” 2

           The parties disagree as to whether Defendant is eligible for compassionate release under

the age, years incarcerated, and “extraordinary and compelling reasons” requirements. The court

does not reach these issues because it is plain that the court cannot find that Defendant “is not a




1
    ECF No. 104, filed May 18, 2020.
2
    U.S.S.G. § 1B1.13.

                                                                                                      1
    Case 2:95-cr-00021-DBB Document 117 Filed 10/08/20 PageID.106 Page 2 of 3




danger to the safety of any other person or to the community.” 3 On this requirement, Defendant

argues that his crimes were in the long distant past and that while he has had several prison rules

violations, they are generally old or do not make him a danger to others. 4 While the passage of

time and Defendant’s age make it possible that he is rehabilitated, they are insufficient by

themselves to show that he no longer is a danger to others. The Presentence Report reflects an

extensive and violent criminal history, including rape, manslaughter, possession of a deadly

weapon, armed bank robbery, escape from prison, a second attempted escape from prison,

assault on correctional officers, and an attempt to instigate arson. 5 More recently, in 2018, a

correctional officer discovered a seven-inch sharpened metal weapon in Defendant’s cell. 6

Defendant initially confessed that it was his, 7 though now in his motion for release, he asserts

that he actually was lying to protect his cellmate. To potentially counter this lengthy and violent

history and find that Defendant “is not a danger to the safety of any other person or to the

community,” extraordinary evidence of rehabilitation would be needed. It has not been

presented. Accordingly, Defendant’s motion must be denied.

           It is therefore ORDERED that Defendant’s Motion for Compassionate Release is

DENIED WITHOUT PREJUDICE.




3
    Id. § 1B1.13(2).
4
    Defendant’s Reply in Support of Motion for Compassionate Release at 3–4, ECF No. 115, filed August 19, 2020.
5
    Presentence Report at 17–23, ECF No 109-2, filed under seal June 11, 2020.
6
    Incident Report, ECF No. 116-1, filed under seal August 19, 2020.
7
    Id.


                                                                                                                   2
Case 2:95-cr-00021-DBB Document 117 Filed 10/08/20 PageID.107 Page 3 of 3




    Signed October 8, 2020.

                                 BY THE COURT:


                                 ________________________________________
                                 David Barlow
                                 United States District Judge




                                                                            3
